      Case 5:19-cv-00357-DPM Document 14 Filed 05/27/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RAYMOND D. WALTERS
ADC #102709                                               PETITIONER

v.                        No. 5:19-cv-357-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                                ORDER
     The    Court     adopts   Magistrate     Judge    Harris' s      careful
recommendation, Doc. 13.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).     Walters's petition is untimely;        and he
hasn't cleared equitable tolling's high bar. His petition will therefore
be dismissed with prejudice.    No certificate of appealability will issue.
28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
